IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 39756

STATE OF IDAHO,                                 )     2013 Unpublished Opinion No. 479
                                                )
       Plaintiff-Respondent,                    )     Filed: May 2, 2013
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
SCOTT DOUGLAS ALLRED,                           )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Michael E. Wetherell, District Judge.

       Order revoking probation and requiring execution of unified ten-year sentence
       with three and one-half-year determinate term for felony operating a motor
       vehicle while under the influence of alcohol, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Sally J. Cooley, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and GRATTON, Judge

PER CURIAM
       Scott Douglas Allred was convicted of felony operating a motor vehicle while under the
influence of alcohol, Idaho Code §§ 18-8004; 18-8005(5). The district court imposed a unified
ten-year sentence with a four-year determinate term, but after a period of retained jurisdiction,
suspended the sentence and placed Allred on probation.        Subsequently, Allred admitted to
violating several terms of the probation, and the district court consequently revoked probation
and ordered execution of the sentence, leaving the unified sentence at ten years but reducing the
determinate term to three and one-half years. Allred appeals, contending that the district court
abused its discretion in revoking probation and in failing to further reduce his sentence. Allred

                                               1
also asserts that the Idaho Supreme Court deprived him of his right to due process and equal
protection when it denied his motion to augment the record on appeal.
       It is within the trial court’s discretion to revoke probation if any of the terms and
conditions of the probation have been violated. I.C. §§ 19-2603, 20-222; State v. Beckett, 122
Idaho 324, 325, 834 P.2d 326, 327 (Ct. App. 1992); State v. Adams, 115 Idaho 1053, 1054, 772
P.2d 260, 261 (Ct. App. 1989); State v. Hass, 114 Idaho 554, 558, 758 P.2d 713, 717 (Ct. App.
1988). In determining whether to revoke probation, a court must examine whether the probation
is achieving the goal of rehabilitation and is consistent with the protection of society. State v.
Upton, 127 Idaho 274, 275, 899 P.2d 984, 985 (Ct. App. 1995); Beckett, 122 Idaho at 325, 834
P.2d at 327; Hass, 114 Idaho at 558, 758 P.2d at 717. The court may, after a probation violation
has been established, order that the suspended sentence be executed or, in the alternative, the
court is authorized under Idaho Criminal Rule 35 to reduce the sentence. Beckett, 122 Idaho at
325, 834 P.2d at 327; State v. Marks, 116 Idaho 976, 977, 783 P.2d 315, 316 (Ct. App. 1989).
The court may also order a period of retained jurisdiction. State v. Urrabazo, 150 Idaho 158,
162, 244 P.3d 1244, 1248 (2010). A decision to revoke probation will be disturbed on appeal
only upon a showing that the trial court abused its discretion. Beckett, 122 Idaho at 325, 834
P.2d at 327. In reviewing the propriety of a probation revocation, the focus of the inquiry is the
conduct underlying the trial court’s decision to revoke probation. State v. Morgan, 153 Idaho
618, 621, 288 P.3d 835, 838 (Ct. App. 2012). Thus, this Court will consider the elements of the
record before the trial court relevant to the revocation of probation issues which are properly
made part of the record on appeal. Id.
       Sentencing is also a matter for the trial court’s discretion. Both our standard of review
and the factors to be considered in evaluating the reasonableness of a sentence are well
established and need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822
P.2d 1011, 1014-15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-
73 (Ct. App. 1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982).
When reviewing the length of a sentence, we consider the defendant’s entire sentence. State v.
Oliver, 144 Idaho 722, 726, 170 P.3d 387, 391 (2007).
       When we review a sentence that is ordered into execution following a period of
probation, we will examine the entire record encompassing events before and after the original
judgment. State v. Hanington, 148 Idaho 26, 29, 218 P.3d 5, 8 (Ct. App. 2009). We base our


                                                2
review upon the facts existing when the sentence was imposed as well as events occurring
between the original sentencing and the revocation of the probation. Id.
       Allred asks this Court to hold that the Idaho Supreme Court deprived him of due process,
equal protection, and the opportunity for effective assistance of appellate counsel when it denied
his motion to augment the record and motion for reconsideration. We do not, however, have the
authority to review and, in effect, reverse an Idaho Supreme Court decision on a motion made
prior to assignment of the case to this Court on the ground that the Supreme Court decision was
contrary to the state or federal constitutions or other law. See State v. Morgan, 153 Idaho 618,
620, 288 P.3d 835, 837 (Ct. App. 2012). Such an undertaking would be tantamount to the Court
of Appeals entertaining an appeal from an Idaho Supreme Court decision and is plainly beyond
the purview of this Court. Id. If a motion is renewed by the movant and new information or a
new or expanded basis for the motion is presented to this Court that was not presented to the
Supreme Court, we deem it within the authority of this Court to evaluate and rule on the renewed
motion in the exercise of our responsibility to address all aspects of an appeal from the time of
assignment to this Court. Id. Such may occur if the appellant’s or respondent’s briefs have
refined, clarified, or expanded issues on appeal in such a way as to demonstrate the need for
additional records or transcripts, or where new evidence is presented to support a renewed
motion. Id.
       Allred has not filed with this Court a renewed motion to augment the record or presented
to this Court in his briefing any significant new facts or a new justification for augmentation
beyond that already advanced in his motion to the Supreme Court. In essence, Allred asks us to
determine that the Idaho Supreme Court violated constitutional law by denying his motions. As
this is beyond the scope of our authority, we will not address the issue further.
       Applying the foregoing standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion either in revoking probation or in ordering
execution of Allred’s modified sentence. Therefore, the order revoking probation and directing
execution of Allred’s previously suspended sentence is affirmed.




                                                 3